   Case 4:20-cv-00261-RSB-CLR Document 6 Filed 06/02/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 LORENZO EADY, JR.,

                Plaintiff,                                  CIVIL ACTION NO.: 4:20-cv-261

        v.

 TERRY E. BARNARD, Chairman;
 GREGORY DOZIER; BRIAN P. KEMP; and
 RUTLEDGE STATE PRISON,

                Defendants.


                                            ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's December 17, 2020, Report and Recommendation, (doc. 5), to which no objections have

been filed. As plaintiff has failed to remit the required filing fee or to seek its waiver, the Court

ADOPTS the Report and Recommendation as its opinion. (Doc. 5). This case is DISMISSED

WITHOUT PREJUDICE, and the Clerk of Court is DIRECTED to CLOSE this case.

       SO ORDERED, this 2nd day of June, 2021.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
